Memorandum: A notice of appeal from the February 18, 1986 decision order of County Court was not timely filed. The decision order of the court on the motion to reargue was not a superseding order because the People raised no new facts and included no additional affidavits or other proof (see, People v Brooks, 54 AD2d 333, 337; People v Caruso, 37 AD2d 532). No appeal lies from the denial of a motion to reargue (People v Shorts, 33 AD2d 1040). Were we to reach the merits, we would affirm. (Appeals from orders of Onondaga County Court, Burke, J. — dismiss indictment-reargument.) Present— Denman, J. P., Boomer, Green, Pine and Balio, JJ.